 

Case 1:16-cv-06524-GBD-SDA Document 433 Filed 04/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

mei a eee ae eel xX
CHANDRA CATES, et al.,

Plaintiffs,

-against-
ORDER

THE TRUSTEES OF COLUMBIA UNIVERSITY — : 16 Civ. 6524 (GBD) (SDA)
IN THE CITY OF NEW YORK,

Defendant. :
—j— eee eee he ew ew ew ee et et eB eB ee ee ee eK le he hh hl hl el xX

GEORGE B. DANIELS, United States District Judge:

Plaintiffs’ request that the Court order Defendant to submit in camera the current and
anticipated vaccination status of each witness seeking to avoid in-person testimony and the
particular reasons that he or she would prefer not to attend or would be uncomfortable testifying
in person, (ECF No. 428), is DENIED.

The COVID-19 pandemic itself does not alone constitute “good cause” or “compelling
circumstances” to allow witnesses to testify remotely rather than personally in court. Fed. R. Civ.
P, 43. All witnesses designated to testify at trial, who are within the subpoena power of this Court,
must testify in-person unless the parties agree otherwise, or the Court finds good cause in
compelling circumstances to permit a particular witness to testify by contemporaneous
transmission from a different location.

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York SO ORDERED:

April 1, 2021
Grae 6B Doriek

RGE SB. DANIELS
Unmrted Stafes District Judge

 

 
